Citation Nr: 0027132	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-02 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran had active service from November 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (the RO) which denied entitlement to 
service connection for hypertension secondary to the 
veteran's service-connected left foot cavernous hemangioma.  
The veteran filed a timely notice of disagreement, in which 
he also contended that his hypertension was related to his 
service-connected depressive disorder, and perfected a 
substantive appeal.  

The veteran was scheduled to appear for personal hearings at 
the RO in February 2000, March 2000, and July 2000.  He 
failed to report as scheduled.


FINDINGS OF FACT

There is no competent medical evidence of record 
demonstrating that the veteran's hypertension was incurred in 
or aggravated by service or is related to his service-
connected cavernous hemangioma and/or depressive disorder.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hypertension secondary to his service connected left foot 
cavernous hemangioma or depressive disorder is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
hypertension, which he contends is secondary to his service-
connected left foot cavernous hemangioma or depressive 
disorder.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  For certain chronic disorders, including 
hypertension, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following discharge. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
also granted for any disease first diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non service- 
connected condition by a service-connected condition is 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Well grounded claims

The threshold question with regard to a veteran's claim for 
entitlement to service connection is whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  The Court 
has held that a well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

A valid assertion of secondary service connection must 
fulfill the well-grounded claim requirement applicable to 
other claims.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Velez v. West, 11 Vet. App. 148, 158 (1998); Locher 
v. Brown, 9 Vet. App. 535, 538-539 (1996).  There must be 
evidence of the claimed disability; a service-connected 
disease or injury; and a nexus, established by competent 
medical evidence, between the two.  Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

Factual Background

A review of the appellant's service medical records reveals a 
physical examination report dated in November 1968, and 
conducted at the time of his enlistment into service, which 
shows that his blood pressure was 128/76 and that his heart 
and vascular system were normal upon clinical evaluation.  
The associated report of medical history, also dated in 
November 1968, and completed by veteran at the time of 
enlistment, shows that the veteran indicated he did not then 
have, nor had he ever had, high blood pressure.  The report 
of medical examination dated in April 1969, and conducted at 
the time of discharge from service, shows that his blood 
pressure was 120/78 and that that his heart and vascular 
system were normal upon clinical evaluation.  

The veteran underwent a VA examination in November 1969.  His 
blood pressure was 114/70.  Examination of the cardiovascular 
system revealed regular sinus rhythm, with no enlargement and 
no murmurs.

In a January 1970 rating decision, service connection was 
granted for cavernous hemangioma, left foot.

The veteran underwent a VA examination in July 1975.  There 
is no indication in the examination report that a blood 
pressure reading was taken.  The only diagnosis was cavernous 
hemangioma, left foot.

A VA outpatient treatment record dated in January 1995 shows 
that the veteran reported for treatment pursuant to left foot 
pain.  He was diagnosed with left foot pain status post 
hemangioma surgery and pes cavus.  His blood pressure was 
132/82.

VA outpatient treatment records dated from March 1995 to 
August 1996 reveal that he was noted to be experiencing 
insomnia due to problems associated with his left leg.  He 
was shown to have high blood pressure readings on several 
occasions, as follows:

Date
Blood Pressure
November 1995
152/76
December 1995
178/92
July 1996
170/100

The veteran underwent a VA examination in February 1997.  He 
was diagnosed with Axis I: Depressive disorder, not otherwise 
specified and Axis III: Hemangioma of the left foot.  There 
was no indication made of the veteran's hypertension.

In a July 1997 rating decision, service connection was 
granted for depressive disorder secondary to the veteran's 
service-connected cavernous hemangioma of the left foot.

A VA medical record dated in July 1997 reveals that the 
veteran was seen for reports of chest discomfort.  It was 
noted that the veteran had a history of smoking and a family 
history of coronary disease, plus recently discovered 
hypertension.  His blood pressure was 184/104.  The veteran 
was said to have hypertensive cardiovascular disease and 
blood pressure was said to remain uncontrolled.

VA outpatient treatment records dated from January 1996 to 
June 1998 reveal that the veteran was shown to have high 
blood pressure readings on occasion as follows:

Date
Blood Pressure
October 1996
180/96
January 1997
160/90
January 1997
132/88
January 1997
163/93
February 1997
178/106
April 1997
193/98
May 1997
194/100
June 1997
170/108
July 1997
178/113
September 1997
140/86 (R) & 140/90 (L)
November 1997
174/112
February 1998
164/104
June 1998
146/114

The diagnoses, contained in these outpatient treatment 
records, in pertinent part, included depression, cavernous 
hemangioma and hypertension.  There was no indication made 
that the hypertension was attributable to the veteran's 
period of active service or to any service connected 
disability.

By rating action dated in July 1998, the RO denied the 
veteran's claim of entitlement to service connection for 
hypertension secondary to the veteran's service connected 
left foot cavernous hemangioma.  In his notice of 
disagreement, the veteran also contended that his 
hypertension was secondary to his service connected 
depression.

Analysis

As an initial matter, and for the sake of completeness, the 
Board observes that the veteran has not contended, and the 
evidence of record does not demonstrate, that his currently-
diagnosed hypertension was manifest during service or to a 
compensable degree within the one year presumptive period 
after service.  The evidence indicates that hypertension was 
first identified in 1995, a quarter century after he left 
service.  Accordingly, the Board will focus of the 
relationship between the veteran's service-connected 
disabilities and his recently diagnosed hypertension.

There are three elements which are required in order for a 
claim to be well grounded: a current disability; a service 
connected disability and a medical nexus between the two.  
See Reiber, supra.

With respect to current disability, the medical evidence from 
December 1995 to June 1998 indicates that the veteran has 
high blood pressure.  The diagnoses during that period have 
included hypertension.  For the purposes of determining that 
the claim is well grounded, the Board finds that the veteran 
currently has hypertension.  The first Reiber element is, 
therefore, satisfied.
 
The second Reiber element, a service-connected disability, is 
obviously satisfied.  Service connection is in effect for the 
veteran's service connected post-operative cavernous 
hemangioma of the left foot and depressive disorder.  The 
Board notes in passing that service connection is also in 
effect for hepatitis.  However, the veteran does not contend, 
and the evidence of record does not indicate, that there is 
any relationship between the veteran's service-connected 
hepatitis and his hypertension.   

With respect to the third Reiber element, medical nexus 
evidence, there has been presented no medical opinion which 
links the veteran's hypertension to any of his service 
connected disabilities.  In his September 1998 notice of 
disagreement, the veteran asserted that his current 
hypertension was secondary to his service connected left foot 
disability and his service connected depression.  However, 
the veteran did not provide any medical evidence to support 
his assertions.  The veteran's own statements cannot supply a 
competent medical diagnosis of a current medical disability, 
its date of onset, or its etiology.  These matters can only 
be established by competent medical evidence.  See Espiritu, 
2 Vet. App. at 494; Grottveit, 5 Vet. App. at 93.  Such 
evidence is lacking.

In short, the veteran has not shown that he has hypertension 
which is related to his service connected post-operative 
cavernous hemangioma of the left foot or to his service-
connected depression.  Although the Board has no reason to 
doubt the veteran's sincerity, as indicated above he has not 
presented the required medical nexus evidence.  Accordingly, 
for the reasons and bases expressed above, the Board has 
concluded that the veteran has not presented a well-grounded 
claim of entitlement to service connection for hypertension 
secondary to his service connected disabilities.  The benefit 
sought on appeal is accordingly denied.

Additional comment

Because the veteran's claim for service connection is not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps, 126 F.3d at 1454.  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  
The Court has held that the obligation exists only in the 
limited circumstances where the veteran has referenced other 
known and existing evidence.  Epps, 9 Vet. App. at 344.  VA 
is not on notice of any other known and existing evidence 
which would make the adjudicated service connection claim 
plausible.

The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claim well 
grounded, namely competent medical evidence which provides a 
nexus between his service-connected left foot cavernous 
hemangioma and or depressive disorder and hypertension.



ORDER

Entitlement to service connection for hypertension is denied.



		
	Barry F. Bohan 
	Veterans Law Judge
	Board of Veterans' Appeals



 

